FILED
                                                                                  COURTOF APPEALS
      IN THE COURT OF APPEALS OF THE STATE OF WIkGTON
                                          2014 DEC _ 2 AM 8: 56
                                                  DIVISION II
                                                                              STATE OF WASHINGTON
                                                                                                I
STATE OF WASHINGTON,                                                              0. 4419'    I.
                                                                                              TY.,.
                                         Respondent,


          v.



DONALD ISAAC JOHNSON,                                                PUBLISHED IN PART OPINION


                                          Appellant.


         MELNICK, J. — Donald            I. Johnson appeals a community custody condition imposed after he
                                                                                                         1
was   convicted of      two     counts   of voyeurism and criminal     trespass   in the first degree.       Johnson


argues that the trial court abused its discretion by imposing a community custody condition that

required him to submit to plethysmograph testing ordered by his community corrections officer

CCO) or therapist. We hold that the trial court did not err in imposing this condition, but we write

to clarify that a CCO can order plethysmograph testing only for the purpose of sexual deviancy
treatment.      In the unpublished portion of this opinion we address the remaining issues and affirm

Johnson' s convictions, but we remand for resentencing based on other sentencing errors.
                                                         FACTS2




         Following a bench trial, the trial court found Johnson guilty of two counts of voyeurism.

The trial      court   sentenced    Johnson to     prison   and   to community custody.       One of Johnson' s


community custody          conditions required         him to "[ s] ubmit to polygraph and /or plethysmograph




1 Johnson also appeals his convictions and other sentencing conditions and provisions. We address
these arguments in the unpublished portion of this opinion.


2 Facts relevant to the unpublished portion of this opinion are discussed in conjunction with the
issues   presented     there.
44194 -2 -II




testing upon direction of [his] Community Corrections Officer and /or therapist at [ his] expense."
Clerk' s Papers ( CP) at 147.


          Johnson challenges this condition on appeal, arguing that the trial court did not have

authority to order the plethysmograph testing as a monitoring tool subject only to his CCO' s
discretion.


                                                   ANALYSIS


          We review the imposition of community custody conditions for an abuse of discretion, and

                                                                     based                           State v.
          only if the decision is manifestly
reverse                                            unreasonable or           on untenable grounds.




Valencia, 169 Wn.2d 782, 791 -92, 239 P. 3d 1059 ( 2010);            State v. Riley, 121 Wn.2d 22, 37, 846

P. 2d 1365 ( 1993).    A condition is manifestly unreasonable if it is beyond the court' s authority to

impose. See State     v.   Jones, 118 Wn.   App.   199, 207 -08, 76 P. 3d 258 ( 2003) ( striking the condition


                                        as unauthorized under applicable statutes).   A challenger does not
pertaining to   alcohol    counseling


need to demonstrate that the condition has been enforced; a preenforcement challenge is ripe for

review. State v. Bahl, 164 Wn.2d 739, 752, 193 P. 3d 678 ( 2008).

          The Supreme Court has recognized that plethysmograph testing, unlike polygraph testing,

does   not serve a   monitoring   purpose.    State v. Riles, 135 Wn.2d 326, 345, 957 P. 2d 655 ( 1998),

abrogated on other grounds,        Valencia, 169 Wn.2d 782. "        It is a gauge for determining immediate

sexual arousal level in response to various stimuli used as part of a treatment program for sex

offenders. "3 Riles, 135 Wn.2d at 345.




 3 More specifically, plethysmograph testing attempts to measure sexual arousal with an electronic
 recording device attached to the penis while the subject is shown images of males and females of
 various ages in various types of sexual activity. In re Det. ofHalgren, 156 Wn.2d 795, 800 n. 1,
 132 P. 3d 714 ( 2006).


                                                         2
44194 -2 -II




            The trial court has authority to order a defendant to submit to plethysmograph testing only

if the court also orders a crime -related treatment regimen for sexual deviancy. Riles, 135 Wn.2d

at   352.    In Riles, the sentencing courts required two convicted sex offenders, as conditions of

community placement, to " submit to polygraph and plethysmograph testing upon the request of

 their] therapist        and /or   Community         Correction Officer."      135 Wn. 2d     at   333, 337.   Because one


of the offenders was not ordered to enter into treatment or therapy, the Supreme Court struck the

plethysmograph            testing   provision    from his judgment         and    sentence.    Riles, 135 Wn.2d at 353.


However, because the other offender was required to participate in sexual deviancy treatment as a

condition of community custody, the Supreme Court upheld the plethysmograph condition. Riles,
135 Wn.2d          at   353. "[    A] sentencing court may not order plethysmograph testing unless it also

requires     crime -related        treatment   for   sexual   deviancy.... [     Plethysmograph testing] is only useful,

within      the   context of a comprehensive evaluation or              treatment   process."      Riles, 135 Wn.2d at 352;


see also State v. Land, 172 Wn. App. 593, 605 -06, 295 P. 3d 782 ( striking condition requiring

defendant to submit to CCO- ordered plethysmograph testing without any accompanying treatment

requirement),           review denied, 177 Wn.2d 1016 ( 2013).


            Here, the sentencing court imposed both sexual deviancy treatment and plethysmograph

testing.      In Riles, the court upheld the same conditions but did not specifically address the

circumstances under which a CCO can order plethysmograph testing. Riles made it clear, however,

that plethysmograph testing can only be used for treatment purposes. We affirm the condition at

issue here but write to clarify that the CCO' s scope of authority is limited to ordering

plethysmograph testing for the purpose of sexual deviancy treatment and not for monitoring

purposes.
44194 -2 -II




        A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

record in accordance with RCW 2. 06. 040, it is so ordered.

                                               ADDITIONAL FACTS


        While taking a shower, twelve -year -old S. V. saw Johnson looking at her through the

bathroom       window.        Frightened, S. V. left the shower to tell her babysitter, Julie Stanley, who

managed the apartment complex where                  S. V.   and    her      mother     lived.     Stanley called the police and

told S. V. to stay inside. A few minutes later, when S. V. was back in the shower rinsing the soap

from her hair, she saw Johnson come up again and try to open the bathroom window. When S. V.
                                                Johnson trying to                pull   the   window open.     Johnson tried to
screamed,      Stanley    ran over and saw




enter S. V.' s apartment through the front door, but it was locked. He then went to the apartment

next door.


         Marti Melvin, who lived next door to S. V., was home that day with her son. Melvin heard

a   knock   on   the   door   and yelled   for the   person    to   come         in.   She was expecting Stanley for coffee.

Johnson opened the door and asked Melvin about S. V. and another girl, but Melvin did not know

       he                               Johnson then         said, "    I'   m   just going to       come   in," and entered the
what        was    talking     about.




 apartment.      Report   of   Proceedings ( RP) ( Oct. 8 &             9, 2012)        at   73.   He walked through Melvin' s


 apartment, opening cupboards and doors, and looking through closets. Due to confusion, Melvin
 was not sure what she did next. Melvin testified that she did not mean to invite Johnson into her

 apartment but added that she never asked him to leave. She explained that he walked out after he

 did not find anyone. Melvin then asked Johnson why he had been looking at the girl next door in

 the shower, and Johnson responded that he thought S. V. was 21 years old.




                                                                    4
44194 -2 -II




               Stanley testified that she saw Johnson going through the apartment, that Melvin appeared

shocked and "           freaking     out,"   and that Melvin yelled at Johnson to get out of her house. RP ( Oct. 8

     9)   at   51.    Stanley added that Johnson forced his way through the apartment before he left.

               Johnson eventually wandered to a nearby neighborhood, where an officer approached and

questioned him. Johnson told the officer that he had been at the apartment complex trying to talk

to   a girl.         Stanley identified Johnson as the man who had been at the bathroom window and the

police arrested him.


               The State charged Johnson by amended information with two counts of voyeurism and one

count of criminal trespass in the first degree. Johnson chose to represent himself and waived his

right     to a   jury. During his bench trial, S. V., Melvin, Stanley, and two police officers testified to

the above facts. Johnson did not present any evidence.

               The trial court found Johnson guilty as charged and entered written findings of fact and

conclusions            of   law to    support   his   convictions.       The court imposed concurrent standard range


sentences on all counts.



               In this portion of the opinion, we address Johnson' s challenges to the sufficiency of the

evidence supporting his convictions, the length of his voyeurism sentences, and some additional

community custody conditions.


I.             SUFFICIENCY OF THE EVIDENCE: CRIMINAL TRESPASS

               To determine whether sufficient evidence supports a conviction, we view the evidence in

 the light most favorable to the State and determine whether any rational trier of fact could have

 found the elements of the crime beyond a reasonable doubt. State v. Homan, 181 Wn.2d 102, 105,




                                                                     5
44194 -2 -II



330 P. 3d 182 ( 2014).     Following a bench trial, appellate review is limited to determining whether

substantial evidence supports the findings of fact and, if so, whether the findings support the

conclusions of     law. Homan, 181 Wn.2d at 105 -06. " Substantial evidence" is evidence sufficient


to persuade a fair -minded person of the truth of the asserted premise. Homan, 181 Wn.2d at 106.

We review challenges to a trial court' s conclusions of law de novo. Homan, 181 Wn.2d at 106.

         In claiming insufficient evidence, a defendant admits the truth of the State' s evidence and

all reasonable inferences that can be drawn therefrom. State v. Salinas, 119 Wn.2d 192, 201, 829

P. 2d 1068 ( 1992).     Circumstantial and direct evidence are equally reliable. State v. Delmarter, 94

Wn.2d 634, 638, 618 P. 2d 99 ( 1980).              We defer to the trier of fact on issues of conflicting

testimony, credibility of witnesses, and the persuasiveness of the evidence. State v. Thomas, 150
Wn.2d 821, 874 -75, 83 P. 3d 970 ( 2004).


          A person is guilty of criminal trespass in the first degree if he or she knowingly enters or
                                                RCW 9A. 52. 070( 1). "      Enters unlawfully"    and " remains
remains    unlawfully in       a   building."

               are alternative means of         committing    criminal   trespass.   See State v. Allen, 127 Wn.
unlawfully"


App.   125, 131 - 32, 110 P. 3d 849 ( 2005) (     interpreting similar language in the burglary in the second

degree   statute).    A person enters or remains unlawfully when he " is not then licensed, invited, or

otherwise privileged      to   so enter or remain."   RCW 9A.52. 010( 5).


         The trial court entered the following finding of fact regarding the criminal trespass charge:

                   Stanley ... watched the defendant go next door, to Apartment #3, and knock
          on the   door. Inside Apartment # 3 was Marti Melvin. Melvin heard the knock on
          her door and told the person outside to come in. Melvin regularly had coffee with
          Stanley and believed that Stanley was knocking on her door. In fact, the defendant
          was at Melvin' s door.
                     The defendant then opened Melvin' s door and entered the apartment.
          Melvin did not know the defendant, and had not invited him into her residence.
          After the defendant entered Melvin' s apartment, he began asking for S. V. by name.




                                                          6
44194 -2 -II



          The defendant           moved    from   room       to    room   inside the [   apartment],   telling Melvin
          that    he needed to       use   the bathroom.           Melvin followed the defendant through her
          apartment        to    ensure   that he did   not move          toward her
                                                                           Eventually, the
                                                                                         children.

          defendant left the apartment, with Melvin following.
                 Stanley had followed the defendant to Melvin' s apartment and also
          observed him inside.    While Stanley was watching the defendant move around
          Melvin' s apartment, she was on the phone with the 911 operator, describing what
          was happening.
                      After the defendant left Melvin' s apartment, she asked him what he had
          been doing looking at the girl next door in the shower. Melvin told the defendant
          that she was an 11 year old kid. The defendant responded that he thought that S. V.
          was 21 years old.


CP   at   107 -08 (   emphasis added).         Johnson        challenges     the   statement   highlighted     above.   He also


challenges the highlighted portion of the related conclusion of law:


                      The defendant knowingly entered or remained in Marti Melvin' s apartment.
           Melvin believed that another person was at her door when she told the defendant to
           come    in    after   he knocked,   having    never met         the defendant.     The defendant knew

           that the entry into Melvin' s apartment was unlawful, as he knew that he was
           not    licensed, invited,         or otherwise privileged to enter or remain in the
           apartment.... [          T] he defendant knew that the entry or remaining was unlawful.

CP at 110 ( emphasis added).


           Johnson argues that the evidence does not show that he either entered or remained


unlawfully in Melvin' s apartment. He argues that, to the contrary, Melvin testified that she invited
him in and never told him to leave. Johnson adds that Stanley testified that he eventually left after

being told to do so.

           The State      asserts   that Melvin invited Johnson in            by mistake, thinking that he was her friend

arriving for      coffee.       As Melvin testified, " I          don' t make a habit of inviting people I don' t know in

my   apartment.          The manager comes over for coffee every morning, and I believe that' s who I

thought     it   was."    RP ( Oct. 8 &     9, 2012)    at   76. Furthermore,        even   if Johnson   was   invited to   enter,
44194 -2 -II



he was never invited to look through Melvin' s apartment, including opening closets, cupboards,

and   doors.     The fact that he left because he could not find who he was looking for does not

undermine the fact that he remained in the apartment unlawfully beforehand. See Allen, 127 Wn.

App. at 138 ( remanding for new trial where evidence supported unlawful remaining means of

burglary counts).

         As stated, we defer to the trier of fact on issues of conflicting testimony and the credibility

of the witnesses. Accordingly, we find substantial evidence to support the finding that Melvin did

not invite Johnson to remain in her residence, and this finding is sufficient to support the

conclusion that Johnson committed criminal trespass in the first degree.

II.      STATUTORY MAXIMUM SENTENCE


         Johnson next contends that the trial court erroneously imposed a sentence beyond the

statutory maximum when it ordered him to serve 57 months in confinement on his voyeurism
convictions as well as 36 months of community custody.

                                                                                              State v. Skillman, 60
                          sentencing authority is limited to that             by
         A     court' s                                             granted        statute.




Wn.   App.     837, 838, 809 P. 2d 756 ( 1991).     Whether a sentencing court has exceeded its statutory

authority is a question of law that we review de novo. State v. Murray, 118 Wn. App. 518, 521,
77 P. 3d 1188 ( 2003).


         A trial court cannot impose a sentence providing for a term of confinement or community

                              the statutory             for the   crime.   RCW 9. 94A.505( 5).       The statutory
 custody that     exceeds                     maximum




maximum term of confinement for voyeurism, a class C felony, is 60 months. RCW 9A.44. 115( 3);

 RCW 9A.20. 021( 1)(         c).   In recognition of this limitation, the trial court added a notation to


 Johnson' s judgment and sentence stating that the total term of confinement and community

 custody actually served could not exceed the statutory maximum.



                                                          8
44194 -2 -II




        The State concedes that following the enactment of RCW 9. 94A.701( 9) in 2009, this

notation   is insufficient.      State   v.   Boyd, 174 Wn.2d 470, 472, 275 P. 3d 321 ( 2012).                    RCW


9. 94A.701( 9) provides that a community custody term " shall be reduced by the court whenever an

offender' s standard range term of confinement in combination with the term of community custody

exceeds    the statutory   maximum       for the     crime."   Instead of leaving the Department of Corrections

responsible for reducing the term of community custody so that the total term of confinement is

within the statutory maximum, RCW 9.94A.701( 9) requires the trial court to reduce the term of

community custody when it first imposes sentence to avoid a sentence that exceeds the statutory

maximum.        Boyd, 174 Wn.2d          at   473.     Consequently, we must remand for resentencing that

complies with the statutory requirements.

III.      ADDITIONAL COMMUNITY CUSTODY CONDITIONS


          RCW 9. 94A.703 sets forth mandatory, waivable, and discretionary community custody

conditions.     Among the waivable conditions is one authorizing the court to order an offender to

refrain from possessing or consuming controlled substances except pursuant to lawfully issued
prescriptions.       RCW 9. 94. 703( 2)(      c).    The trial court prohibited Johnson from possessing or

                                                                              from   a   licensed   physician."   CP at
consuming      controlled substances " without a valid prescription




 146. Johnson argues that the trial court unlawfully limited him to possessing controlled substances

prescribed     by   licensed   physicians.     The State concedes that the requirement that the prescription


must be from a licensed physician should be stricken. We accept this concession.

           Johnson next challenges condition 16:




                                                               9
44194 -2 -II




           Do not initiate, or have in any way, physical contact with children under the age of
           18 for any reason, unless approved as per # 14[ 43 above. Do not have any contact
           with physically or mentally vulnerable individuals.

CP   at    146 (   emphasis   in   original).    Johnson objects to the sentence in condition 16 that prohibits


him from contact with physically or mentally vulnerable individuals.

            A trial court may order an offender to comply with crime -related prohibitions during a term

of community          custody.       RCW 9. 94A. 703( 3)( f). A "          crime- related    prohibition"   is an order


prohibiting conduct that directly relates to the circumstances of the crime for which the offender

has been      convicted.      RCW 9. 94A.030( 10).         In addition to ordering crime -related prohibitions, a


court may order an offender to have no contact with victims or a " specified class of individuals."
RCW 9. 94A.703( 3)( b).            The specified class must bear some relationship to the crime. Riles, 135

Wn.2d at 350. Johnson contends that his crimes did not involve physically or mentally vulnerable

individuals and that the prohibition on his contact with such individuals is not authorized under

RCW 9. 94A.703.


            The State responds that because S. V. was a child who was unclothed and alone at the time

of   the    voyeurism,    she      was   both physically      and   mentally   vulnerable.    The State contends that


condition      16 is therefore      related     to Johnson'   s crimes.   We question this reasoning and note that

conditions 14 and 16 contain separate prohibitions on any contact with minors. We do not see that

the additional language prohibiting Johnson from contact with physically or mentally vulnerable

 individuals was related to his offenses and we order it stricken from condition 16.




 4 Condition 14 bars Johnson from contact with minors unless approved in advance by his sexual
 deviancy treatment provider and CCO.

                                                                 10
44194 -2 -II




           Finally, Johnson challenges conditions 24 and 25:

           24.   You shall not have access to the Internet at any location nor shall you have
           access   to   computers ( with      the   exception      of   for   employment      purposes)    unless


           otherwise approved by the CCO. You also are prohibited from joining or perusing
           any public social websites (Face book, MySpace, etc.) or telephoning any sexually
           oriented " 900" telephone numbers.
           25. Do not possess or peruse any sexually explicit materials in any medium. Your
           sexual   deviancy    treatment    provider will    define sexually        explicit material.    Do not
           patronize prostitutes or establishments that promote the commercialization of sex.
           Also, do not possess or use any cell phone that may provide access to the Internet
           as well.



CP    at   147. Johnson    argues    that these   conditions are not crime related, and           the State   agrees.   We


accept the State' s concession of error and order these conditions stricken from the judgment and

sentence.




IV.         STATEMENT OF ADDITIONAL GROUNDS ( SAG)

            Johnson argues in his pro se SAG that the evidence was insufficient to support his

convictions. He complains in particular about the absence of physical evidence. Johnson does not

identify any particular elements for which sufficient evidence is lacking.
            As set forth above, a challenge to the sufficiency of the evidence admits the truth of the

 State' s evidence, and we must consider the evidence and all reasonable inferences from it in the

light most favorable to the State.                Circumstantial and direct evidence are equally reliable.


            The testimony was more than sufficient to support Johnson' s convictions for voyeurism,
 which required proof that he knowingly viewed another person in a place where that person would

 have a reasonable expectation of privacy, for the purpose of arousing or gratifying his sexual

 desire. RCW 9A.44. 115( 2)(          a).   As the trial court concluded, Johnson' s statement that he thought

 S.V. was 21 years old showed that he watched her shower for the purpose of sexual arousal or

                                     Diaz -Flores, 148 Wn.               911, 919, 201 P. 3d 1073 ( 2009).        We have
 gratification.     See State   v.                              App.

                                                     to             Johnson'    s   criminal   trespass   conviction.   The
 already found the        evidence     sufficient         support




                                                              11
44194 -2 -II




absence of physical evidence is irrelevant because there was ample testimony to support Johnson' s

convictions.




        Accordingly, we affirm Johnson' s convictions and remand for resentencing in accordance

with this opinion.




                                                            Melnick, J.   J

We concur:




                              C. X
               gen, A.G. J.




                                                 12